33 F.3d 53
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Larry Sinclair WILLIAMS, Defendant Appellant.
No. 94-6661.
United States Court of Appeals, Fourth Circuit.
Aug. 17, 1994.Submitted:  July 19, 1994Decided:  August 17, 1994.

Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
Larry Sinclair Williams, Appellant Pro Se.
John Patrick Rowley, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's Motion to Vacate the denial of his request for copies at Government expense for the purpose of filing a second motion to vacate his sentence or conviction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Williams, No. CR-92-83-A (E.D. Va.  May 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED